DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11 drawn to an energy storage device comprising a first electrode which is a Si-based anode and an electrolyte comprising an alkoxyethane based compound comprising DME, a linear carbonate comprising EMC. a cyclic carbonate which is fluorine comprising FEC and a lithium salt comprising LiPF6 in the reply filed on 7-11-2011 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search both inventions.  This is not found persuasive because the method claims require searching in H01M 10/058 which is not required for the product claims. In addition, the method claims do not contain a separator so therefore they are not the same inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7-11-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the Si-based electrode to be an anode, does not reasonably provide enablement for the Si-based electrode to be a cathode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification in [0011-0012], teaches that Si is one of the most promising anode materials for Li-ion batteries and cathode such as layered lithium transition metal oxides. 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for unsubstituted or fluorine substituted alkoxyethane based compounds, does not reasonably provide enablement for any alkoxyethane based compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for unsubstituted or fluorine substituted cyclic carbonate based compounds, does not reasonably provide enablement for any cyclic carbonate based compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0043] of the specification.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of the alkoxyethane based compounds in an amount of 0.1-10 wt% when added as an additive or 10-40 wt% when added as cosolvent, does not reasonably provide enablement for any amount of the alkoxyethane based compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0053] in the specification.
Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of the FEC in an amount of 5-40 wt%, does not reasonably provide enablement for any amount of FEC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0055] in the specification.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.        Claim 1 is rejected because an energy storage device comprises a negative electrode or an anode, a positive electrode or a cathode and not just the 1st electrode and a 2nd electrode.        Claim 1 is rejected because the claim needs to cite that the negative electrode or anode comprises a Si-based electrode.        Claim 1 is rejected because it is unclear what is considered an Si-based electrode.
        Claim 2 is rejected because it is unclear what the alkyl group, alkenyl group or piperidinyl groups can be substituted with.        Claim 5 is rejected because it is unclear what is the lower range of the concentration of DME.             Claims 7-8 are rejected because the claim should cite “wherein the substituted or unsubstituted cyclic carbonate is…”.        Claim 9 is rejected because it is unclear what is the upper range of the concentration of FEC.              Claim 10 is rejected because it is unclear what is meant by “Si dominant anode”.         Claim 11 is rejected because the claim should cite “wherein the Si dominant anode comprises particles comprising greater than 0% and less than 90% by weight of Si dominant particles”.         Claim 11 is rejected because it is unclear what are the one or more types of carbon phases.           Claim 11 is rejected because it is unclear what is meant by “substantially continuous phase”.  Also, there is no antecedent basis for “the composite film”.                                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0123390).
          Xu et al. teaches on pages 8, 11-13, [0157, 0186-0187 and 0198], a battery comprising a separator, an anode comprising carbon and/or silicon-based anode and an electrolyte comprising a lithium salt comprising LiFSI, TEPa and can further comprise a cosolvent comprising DMC, DMV, EC, FEC, VC or combination thereof. Xu et al. teaches in claim 1, an electrolyte comprising an active salt and a solvent comprising (i) at least 5 weight percent of a flame-retardant compound such as TEPa and (ii) a cosolvent comprising a carbonate, etc.  Xu et al. teaches in claim 2, wherein the cosolvent comprises a cyclic carbonate and teaches in claim 3, wherein the active salt comprises LIFSI, LiPF6, LiBF4, etc.  Xu et al. teaches in claim 6 wherein the cosolvent comprises 1, 2-dimethoxyethane (DME), ethylene carbonate (EC), propylene carbonate (PC), fluoroethylene carbonate (FEC), difluoroethylene carbonate (DFEC), trifluoroethylene carbonate (TFEC), vinylene carbonate (VC), dimethyl carbonate (DMC), ethyl methyl carbonate (EMC), diethyl carbonate (DEC), methyl 2, 2, 2-trifluoroethyl methyl carbonate (MFEC), etc. or any combinations thereof.  Xu et al. teaches in claim 16, a battery comprising an electrolyte, an anode comprising silicon and the cathode.          Xu et al. discloses the claimed invention except for specifically teaching that DME; a linear carbonate such as EMC or DMC; and a cyclic carbonate such as FEC, DFEC, EC, PC or VC are present in the electrolyte solution.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DME; a linear carbonate such as EMC or DMC; and a cyclic carbonate such as FEC, DFEC, EC, PC or VC in the electrolyte solution taught by Xu et al. because it is prima facie obvious to combine compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727